Citation Nr: 1033149	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected residuals of lumbosacral spine fusion.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by which the 
RO, in pertinent part, denied the Veteran's application for an 
evaluation in excess of 10 percent for service-connected 
residuals of lumbosacral spine fusion.

The Veteran testified at a video conference hearing before the 
undersigned in August 2009.  A transcript of the hearing has been 
associated with the claims file. 

By decision dated in September 2009, the Board denied the 
Veteran's claim.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
By Order dated in May 2010, the Court granted the Joint Motion 
for an Order Vacating and Remanding the Board Decision and 
Incorporating the Terms of This Remand and remanded the matter 
for compliance with the instructions in the Joint Motion

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected residuals of lumbosacral fusion 
are manifested by pain on forward flexion from 60 to 70 degrees 
and complaints of pain with no incapacitating episodes having a 
total duration of at least one week but less than 2 weeks during 
the past 12 months.




                               
CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent, but no higher, for the Veteran's service-connected 
residuals of lumbosacral fusion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5235-5242 and 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2008 that fully addressed all three 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, notice consistent 
with the Court's holding in Dingess was provided in May 2008 and 
in March 2009.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA clinical records, and private 
medical records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the undersigned.  
The Veteran, furthermore, was afforded a VA medical examination 
in furtherance of his claim.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  In June 2010, the Veteran indicated that he had 
nothing else to submit.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 




Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).

The Veteran's service-connected residuals of lumbosacral spine 
fusion have been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5243.

With the possible exception of intervertebral disc syndrome, 
disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine provides as 
follows:

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).

For purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71, Plate V (2009). 

The rating criteria instruct to evaluate intervertebral disc 
syndrome either under the general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes, 
whichever method results in the higher evaluation.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

A 60 percent rating is warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.

A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.

A 20 percent disability rating is warranted with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.

A 10 percent disability rating is warranted with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

VA treatment records from January 2007 indicated some mild 
chronic low back pain, which the Veteran was able to tolerate, 
and that the Veteran exercised regularly.  VA treatment records 
from July 2007 reflected that the Veteran's low back pain was 
worse in the morning but improved when he moved around.  The 
Veteran rated his pain as a two on a scale of one to ten.  VA 
treatment records from January 2008 showed that the Veteran was 
involved in a car accident that aggravated his low back pain.

The Veteran underwent a VA medical examination in conjunction 
with the present claim in May 2008.  On examination, the Veteran 
complained of chronic low back pain with daily flare-ups that 
lasted from several hours to the whole day.  He complained of 
difficulty with prolonged standing and walking, and he used a 
cane for walking.  Pain radiated into the left lower extremity.  
The Veteran reported that he could accomplish his activities of 
daily living independently, and he had required no low back 
surgery since 1958.  On objective examination, the examiner 
observed that the Veteran had a slight limp.  The examiner noted 
no gross deformity or abnormality of the lumbar spine.  There was 
tenderness to palpation of the paravertebral musculature.  Range 
of motion was as follows: forward flexion from zero to 70 degrees 
with pain from 60 to 70 degrees; extension was from zero to 10 
degrees with pain throughout; right and left lateral rotation was 
from zero to 15 degrees with pain from 5 to 15 degrees; right and 
left lateral flexion was from zero to 20 degrees with pain from 
10 to 20 degrees.  The examiner indicated that De Luca 
requirements were not performed due to the Veteran's pain and 
stiffness.  An X-ray study of the lumbosacral spine showed 
degenerative disc disease at L3-4 as well as changes consistent 
with a previous laminectomy at L4-5.  No acute abnormality was 
seen.  The examiner diagnosed lumbar disc disease requiring 
fusion with radiculopathy affecting the left leg.   At that time 
his range of motion was found to be zero to 70 degrees forward 
flexion, with pain beginning at 60 degrees; zero to 10 degrees 
extension, with pain throughout; zero to 15 degrees left and 
right lateral rotation, with pain beginning at five degrees; and 
zero to 20 degrees left and right lateral flexion, with pain 
beginning at ten degrees, for a combined range of motion of 150 
degrees. The examiner noted a slight limp and tenderness in the 
paravertebral muscles on palpitation.

VA treatment records from July 2008 note complaints of chronic 
back pain worsening gradually.  Upon examination, the Veteran was 
found to have bilateral sacroiliac joint laxity and severe 
sacroiliac joint tenderness.

In his January 2009 statement, the Veteran stated that his back 
pain was unbearable and pain medication provided little relief.  
At his August 2009 hearing, he testified that his low back pain 
limited his ability to stand, drive, garden, and sit for long 
periods of time.  He stated that while he had the most problem 
with his back in the morning, he did not have any days that he 
could not get out of bed for the whole day.  He indicated that he 
was retired since 1996.

VA treatment records from January 2009 show treatment for the 
Veteran's low back pain including the use of local anesthesia to 
provide relief.  VA treatment records from March 2009 show that 
his sacroiliac joint was aligned, which corrected his sacroiliac 
joint laxity.  The record also noted that residual pain due to 
degenerative joint disease was aggravated by the Veteran's 
obesity.

After a full review of the record, including the clinical 
findings and the statements and testimony of the Veteran, the 
Board concludes the criteria for a 20 percent evaluation, but no 
more, under the General Rating Formula for Diseases and Injuries 
of the Spine are met.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes); 
see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 
supra.  The evidence shows that the Veteran has complaints of 
chronic back pain with daily flare-ups.  On VA examination in May 
2008, forward flexion was limited due to pain from 60 degrees to 
70 degrees.  The rating criteria require taking pain into 
consideration and as such, the Board finds that the Veteran's 
back disability more nearly approximates forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees warranting a 20 percent rating.

The criteria for an even higher evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine are not met 
because ankylosis is not present, and forward flexion is not to 
30 degrees or less.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
(2009) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R. § 4.45 (2009) provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board has considered whether an increased disability rating 
is warranted for the Veteran's low back disability based on 
functional loss due to pain, weakness and flare-ups, pursuant to 
38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca.  
The May 2008 VA examiner was unable to perform the DeLuca 
requirements due to the Veteran's pain and stiffness.  Through 
his statements, the Veteran has attested to fatigability, 
specifically while cooking, gardening, driving, and flying.  
Acknowledging these symptoms, the Board finds that these 
manifestations most nearly approximate the criteria for a 20 
percent rating and do not warrant an increased evaluation under  
38 C.F.R. §§ 4.40, 4.45.

The Board acknowledges the finding of left lower extremity 
radiculopathy.  By rating action in July 2008, service connection 
for radiculopathy of the lower left extremity was granted and a 
10 percent rating was assigned.  There is no evidence of moderate 
incomplete paralysis that would warrant a 20 percent rating under 
Diagnostic Code 8520.  

Based on the foregoing manifestations of low back disability, the 
Board is of the opinion that an increased rating under Diagnostic 
Code 5243 pursuant to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not warranted 
because there is no evidence that the Veteran has incapacitating 
episodes having a total during of at least one week but less than 
2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 and Note (1).  In this regard, in August 2009 the 
Veteran testified that he did not have any days where he was 
unable to get out of bed all day and there is no other objective 
evidence showing incapacitating episodes.

The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record shows that the 
Veteran is retire and there is no contention or evidence shows 
that the Veteran is unemployable due to the service-connected 
back disability.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
residuals of lumbosacral spine fusion is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's low back disability with the established criteria 
found in the rating schedule for disabilities of the spine shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  For this reason, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular rating is, therefore adequate.  The Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

An evaluation of 20 percent for the Veteran's service-connected 
residuals of lumbosacral spine fusion is granted subject to the 
law and regulations governing the payment of veterans' benefits.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


